Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	 
Claim Rejections Withdrawal
Applicant’s amendment of Claims 1, 13 and 17 is acknowledged. Thus, the claim rejection under 35 U.S.C. 112(a) is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10-18, 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Labonte (U.S. Patent No. 9,324,656), in view of KO (U.S. Patent Pub. No. 2007/0164354) of record. 
	Regarding Claim 1
	FIG. 3 of Labonte discloses a transistor, comprising: a source/drain region (Col. 7, Lines 17-22) positioned in a semiconductor substrate (305); a gate positioned above said semiconductor substrate, said gate comprising a gate structure having a gate insulation layer (325) and a gate electrode (327); a conductive source/drain metallization structure (390) positioned adjacent said gate and contacting said source/drain region, said conductive source/drain metallization structure having an axial length extending in a gate width direction of said transistor and a front face defined by a plane perpendicular to said axial length; an insulating material (345) in contact with a lower portion of said front face of said conductive source/drain metallization structure, wherein the insulating material includes: a first upper surface defined by a plane perpendicular to the lower portion of the front face, and a second upper surface positioned above the first upper surface with respect to the semiconductor substrate; and a conductive gate contact structure (385) including a conductive pillar adjacent a sidewall spacer (355), the conductive gate contact structure contacting at least the first upper surface of said insulating material, wherein the conductive pillar and the sidewall spacer are on the 16/555,7344/17first upper surface of the insulating material, an upper surface of the conductive gate contact structure is substantially coplanar with the second upper surface of the insulating material, the conductive gate contact structure contacting at least the first upper surface of said insulating material, said conductive gate contact structure is conductively coupled to an upper surface of said gate structure. 
Labonte fails to disclose “a lower portion of the sidewall spacer of the conductive gate contact structure horizontally abuts an upper portion of said front face of said conductive source/drain metallization structure above the first upper surface of the insulating material”.
	FIG. 3 of KO discloses a similar transistor, comprising: a source/drain region (308) positioned in a semiconductor substrate (302); a gate positioned above said semiconductor substrate, said gate comprising a gate structure having a gate insulation layer (312) and a gate electrode (314); a conductive source/drain metallization structure (320a/b) positioned adjacent said gate and contacting said source/drain region, said conductive source/drain metallization structure having an axial length extending in a gate width direction of said transistor and a front face defined by a plane perpendicular to said axial length; an insulating material (316) in contact with a lower portion of said front face of said conductive source/drain metallization structure, wherein the insulating material includes: a first upper surface defined by a plane perpendicular to the lower portion of the front face, and a second upper surface positioned above the first upper surface with respect to the semiconductor substrate; and a conductive gate contact structure (320c) including a conductive pillar adjacent a sidewall spacer (318), wherein said conductive gate contact structure is conductively coupled to an upper surface of said gate structure, and wherein a lower portion of the sidewall spacer of the conductive gate contact structure horizontally abuts an upper portion of said front face of said conductive source/drain metallization structure above the first upper surface of the insulating material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by KO. The ordinary artisan would have been motivated to modify Labonte in the above manner for purpose of increasing effective channel length while limiting dopant diffusion into the channel region (Para. 8 of KO).

	Regarding Claim 2
	FIG. 3 of KO discloses said front face of said conductive source/drain metallization structure (320) has a vertical height and wherein said insulating spacer (316) is in contact with only a portion of said vertical height of said front face of said conductive source/drain metallization structure.
	
	Regarding Claim 10
	FIG. 3 of Labonte discloses said transistor has a gate width that extends in a gate width direction and wherein a bottom edge of said conductive pillar of said gate contact structure is axially offset, in said gate width direction, from a portion of said front face of said conductive source/drain metallization structure by a distance corresponding to a base width of said sidewall spacer.

	Regarding Claim 11
	FIG. 3 of KO discloses said front face of said conductive source/drain metallization structure (320) is substantially vertically oriented.

	Regarding Claim 12
	FIG. 3 of KO discloses said conductive gate contact structure (320) is formed on and in direct contact with a portion of an upper surface of said gate structure (314).

	Regarding Claim 13
	FIG. 3 of Labonte discloses a transistor, comprising: a source/drain region (Col. 7, Lines 17-22) positioned in a semiconductor substrate (305); a gate positioned above said semiconductor substrate, said gate comprising a gate structure having a gate insulation layer (325) and a gate electrode (327); a conductive source/drain metallization structure (390) positioned adjacent said gate and contacting said source/drain region, said conductive source/drain metallization structure having an axial length extending in a gate width direction of said transistor and a front face defined by a plane perpendicular to said axial length, said front face having a vertical height; an insulating material (345) in contact only a lower portion of said front face of said conductive source/drain metallization structure, wherein the insulating material includes: a first upper surface defined by a plane perpendicular to the lower portion of the front face, and a second upper surface positioned above the first upper surface with respect to the semiconductor substrate; and a conductive gate contact structure (385) including a conductive pillar adjacent a sidewall spacer (355), the conductive gate contact structure positioned in a layer of insulating material (345), an upper surface of the conductive gate contact structure is substantially coplanar with the second upper surface of the insulating material, said conductive gate contact structure is conductively coupled to an upper surface of said gate structure, wherein the conductive gate contact structure overlies at least the first upper surface of said insulating material, the conductive pillar and the sidewall spacer are on the first upper surface of the insulating material. 
Labonte fails to disclose “a lower portion of the sidewall spacer of the conductive gate contact structure horizontally abuts an upper portion of said front face of said conductive source/drain metallization structure above the first upper surface of the insulating material”.
	FIG. 3 of KO discloses a similar transistor, comprising: a source/drain region (308) positioned in a semiconductor substrate (302); a gate positioned above said semiconductor substrate, said gate comprising a gate structure having a gate insulation layer (312) and a gate electrode (314); a conductive source/drain metallization structure (320a/b) positioned adjacent said gate and contacting said source/drain region, said conductive source/drain metallization structure having an axial length extending in a gate width direction of said transistor and a front face defined by a plane perpendicular to said axial length; an insulating material (316) in contact with a lower portion of said front face of said conductive source/drain metallization structure, wherein the insulating material includes: a first upper surface defined by a plane perpendicular to the lower portion of the front face, and a second upper surface positioned above the first upper surface with respect to the semiconductor substrate; and a conductive gate contact structure (320c) including a conductive pillar adjacent a sidewall spacer (318), wherein said conductive gate contact structure is conductively coupled to an upper surface of said gate structure, and wherein a lower portion of the sidewall spacer of the conductive gate contact structure horizontally abuts an upper portion of said front face of said conductive source/drain metallization structure above the first upper surface of the insulating material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by KO. The ordinary artisan would have been motivated to modify Labonte in the above manner for purpose of increasing effective channel length while limiting dopant diffusion into the channel region (Para. 8 of KO).
		
	Regarding Claim 14
	FIG. 3 of Labonte discloses said transistor has a gate width that extends in a gate width direction and wherein a bottom edge of said conductive pillar of said gate contact structure is axially offset, in said gate width direction, from a portion of said front face of said conductive source/drain metallization structure by a distance corresponding to a base width of said sidewall spacer.

	Regarding Claim 15
	FIG. 3 of KO discloses said front face of said conductive source/drain metallization structure (320) is substantially vertically oriented.
	
	Regarding Claim 16
	FIG. 3 of KO discloses said conductive gate contact structure (320) is formed on and in direct contact with a portion of an upper surface of said gate structure (314).

	Regarding Claim 17
	FIG. 3 of Labonte discloses a transistor, comprising: a source/drain region (Col. 7, Lines 17-22) positioned in a semiconductor substrate (305); a gate positioned above said semiconductor substrate, said gate comprising a gate structure having a gate insulation layer (325) and a gate electrode (327); a conductive source/drain metallization structure (390) positioned adjacent said gate and contacting said source/drain region, said conductive source/drain metallization structure having an axial length extending in a gate width direction of said transistor and a front face defined by a plane perpendicular to said axial length; an insulating material (345) that horizontally abuts a lower portion of said front face of said conductive source/drain metallization structure, wherein the insulating material includes: a first upper surface defined by a plane perpendicular to the lower portion of the front face, and a second upper surface positioned above the first upper surface with respect to the semiconductor substrate; and a conductive gate contact structure (385) including a conductive pillar adjacent a sidewall spacer (355), the conductive gate contact structure contacting only a portion at the first upper surface of said insulating material, wherein an upper surface of the conductive gate contact structure is substantially coplanar with the second upper surface of the insulating material, said conductive gate contact structure is conductively coupled to an upper surface of said gate structure. 
Labonte fails to disclose “a lower portion of the sidewall spacer of the conductive gate contact structure horizontally abuts an upper portion of said front face of said conductive source/drain metallization structure above the first upper surface of the insulating material”.
	FIG. 3 of KO discloses a similar transistor, comprising: a source/drain region (308) positioned in a semiconductor substrate (302); a gate positioned above said semiconductor substrate, said gate comprising a gate structure having a gate insulation layer (312) and a gate electrode (314); a conductive source/drain metallization structure (320a/b) positioned adjacent said gate and contacting said source/drain region, said conductive source/drain metallization structure having an axial length extending in a gate width direction of said transistor and a front face defined by a plane perpendicular to said axial length; an insulating material (316) in contact with a lower portion of said front face of said conductive source/drain metallization structure, wherein the insulating material includes: a first upper surface defined by a plane perpendicular to the lower portion of the front face, and a second upper surface positioned above the first upper surface with respect to the semiconductor substrate; and a conductive gate contact structure (320c) including a conductive pillar adjacent a sidewall spacer (318), wherein said conductive gate contact structure is conductively coupled to an upper surface of said gate structure, and wherein a lower portion of the sidewall spacer of the conductive gate contact structure horizontally abuts an upper portion of said front face of said conductive source/drain metallization structure above the first upper surface of the insulating material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by KO. The ordinary artisan would have been motivated to modify Labonte in the above manner for purpose of increasing effective channel length while limiting dopant diffusion into the channel region (Para. 8 of KO).
		
	Regarding Claim 18
	FIG. 3 of Labonte discloses said transistor has a gate width that extends in a gate width direction and wherein a bottom edge of said conductive pillar of said gate contact structure is axially offset, in said gate width direction, from a portion of said front face of said conductive source/drain metallization structure by a distance corresponding to a base width of said sidewall spacer.

	Regarding Claim 21
	FIG. 3 of KO discloses said conductive source/drain metallization structure (320) comprises a metal silicide material [0040].

	Regarding Claim 22
	FIG. 3 of KO discloses said conductive source/drain metallization structure (320) comprises a metal silicide material [0040].

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Labonte and KO, in view of Huang (U.S. Patent Pub. No. 2007/0190730) of record.
	Regarding Claim 4
	Labonte as modified by KO discloses Claim 2, wherein said conductive gate contact structure is positioned in a layer of insulating material (345) and a material (silicon nitride) of a gate cap (330) is positioned above said gate structure (327). 
Labonte as modified by KO fails to disclose “a layer of insulating material that is a different material than a material of a gate cap positioned above said gate structure”.
	FIG. 9 of Huang discloses a similar transistor, wherein said conductive gate contact structure (140) is positioned in a layer (36) of insulating material that is a different material than a material of a gate cap (silicide 134) positioned above said gate structure. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by Huang. The ordinary artisan would have been motivated to modify Labonte in the above manner for purpose of improving uniformity of stressors (Para. 9 of Huang).

Claims 7, 8, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Labonte and KO, in view of Koburger (U.S. Patent Pub. No. 2013/0309857) of record.
	Regarding Claim 7
	Labonte as modified by KO discloses Claim 1, wherein said conductive gate contact structure is positioned in a layer of insulating material (345) and a material (silicon nitride) of a gate cap (330) is positioned above said gate structure (327). 
Labonte as modified by KO fails to disclose “a layer of insulating material that is a same material as a material of a gate cap positioned above said gate structure”.
	FIG. 12 of Koburger discloses a similar transistor, wherein said conductive gate contact structure (36B) is positioned in a layer (60) of insulating material that is a same material [0040] as a material of a gate cap (38B) positioned above said gate structure [0067]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by Koburger. The ordinary artisan would have been motivated to modify Labonte in the above manner for purpose of forming FinFETs (Para. 27 of Koburger).

	Regarding Claim 8
	FIG. 3 of Labonte discloses said layer of insulating material (345) contacts said sidewall spacer (355).

	Regarding Claim 19
	Labonte as modified by KO discloses Claim 17, wherein said conductive gate contact structure is positioned in a layer of insulating material (345) and a material (silicon nitride) of a gate cap (330) is positioned above said gate structure (327). 
Labonte as modified by KO fails to disclose “a layer of insulating material that is a same material as a material of a gate cap positioned above said gate structure”.
	FIG. 12 of Koburger discloses a similar transistor, wherein said conductive gate contact structure (36B) is positioned in a layer (60) of insulating material that is a same material [0040] as a material of a gate cap (38B) positioned above said gate structure [0067]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by Koburger. The ordinary artisan would have been motivated to modify Labonte in the above manner for purpose of forming FinFETs (Para. 27 of Koburger).

	Regarding Claim 20
	FIG. 12 of Koburger discloses said layer of insulating material (60) positioned below said gate contact opening contacts a portion of said insulating spacer (32L).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Labonte and KO, in view of Wu (U.S. Patent Pub. No. 2004/0004259) of record. 
	Regarding Claim 9
	Labonte as modified by KO discloses Claim 1, wherein said transistor is a FinFET device, wherein said conductive source/drain metallization structure comprises a metal silicide material. 
Labonte as modified by KO fails to disclose “said sidewall spacer comprises one of SiN, SiON, SiOCN, SiCO or SiBCN”.
	FIG. 2 of Wu discloses a similar transistor, wherein said transistor is a FinFET device, wherein said sidewall spacer (209) comprises one of SiN, SiON, SiOCN, SiCO or SiBCN [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Labonte, as taught by Wu. The ordinary artisan would have been motivated to modify Labonte in the above manner, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 18 of Wu), MPEP 2144.06.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 13 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892